Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of January 25, 2007, is between WYETH, a
Delaware corporation (the “Company”), and Robert Essner (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to secure the continued services of the Executive
as Chairman of its Board of Directors and Chief Executive Officer and the
Executive desires to serve the Company in such capacities and, in connection
therewith, the Company and the Executive desire to enter into this agreement
(the “Agreement”) to, among other things, set forth the terms of such continued
employment;

WHEREAS, the Company further desires to secure the Executive’s assistance
following the Executive’s termination of employment with litigation or
regulatory matters; and

WHEREAS the Company also further desires to secure an agreement from the
Executive to refrain from competing with the Company following his termination
of employment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive hereby agree as follows:

1. Agreement to Employ; Employment Period. Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to continue to employ
the Executive, and the Executive hereby accepts such employment, for the period
commencing the date hereof (the “Commencement Date”) until such employment
terminates in accordance with Section 5. The period during which the Executive
is employed pursuant to this Agreement shall be referred to as the “Employment
Period.”

2. Position and Responsibilities. During the Employment Period, the Executive
will serve as Chairman of the Board of Directors and Chief Executive Officer of
the Company, with such duties and responsibilities as are customarily assigned
to individuals serving in such position and such other duties and
responsibilities consistent therewith as may be specified by the Board of
Directors of the Company (the “Board”) from time to time. During the Employment
Period, the Executive will devote all of his skill, knowledge and working time
to the performance of his duties and responsibilities hereunder, except for
(i) reasonable vacation time and absence for sickness or similar disability and
(ii) to the extent that



--------------------------------------------------------------------------------

it does not interfere with the performance of the Executive’s duties hereunder,
(A) such reasonable time as may be devoted to service on boards of directors and
the fulfillment of civic responsibilities and (B) such reasonable time as may be
necessary from time to time for personal financial matters.

3. Compensation and Incentives.

(a) Base Salary. As compensation for the services performed by the Executive
hereunder, during the Employment Period the Executive will be paid an annual
base salary of $1,662,000. The Board or an authorized committee thereof will
review the Executive’s base salary at the same time it reviews the base salary
of the Company’s other senior executives and, in the discretion of the Board or
such authorized committee, may increase (but not decrease) such base salary from
time to time (as in effect from time to time, the “Base Salary”). Payment of the
Base Salary payable under this Section 3(a) shall be deferred to the extent that
the Executive so elects and as permitted under the terms of any deferred
compensation or savings plan that may be maintained or established by the
Company.

(b) Annual Incentive Bonus. During the Employment Period, the Executive will
participate in the Company’s annual bonus plan as in effect from time to time
for the Company’s senior executives (the “Executive Incentive Plan”), on a basis
consistent with his position within the Company.

(c) Long-Term Incentives. During the Employment Period, the Executive will
participate in all stock-based or other long-term incentive plans or programs as
in effect from time to time for the Company’s senior executives (the “Equity
Plans”), on a basis consistent with his position within the Company.

4. Benefits; Perquisites, Etc.

(a) Benefits. During the Employment Period, the Executive will be provided all
employee and senior executive benefits (other than severance benefits),
including life, medical, dental and disability insurance, in accordance with the
programs of the Company then generally available to its senior executives, as
the same may be amended and in effect from time to time. During the Employment
Period, subject to generally applicable eligibility requirements, the Executive
will also be entitled to participate in all of the Company’s tax-qualified and
non-qualified profit sharing, pension, retirement, supplemental retirement
(e.g., SERP, excess and restoration plans), deferred compensation and savings
plans and vacation policies then generally available to its senior executives,
as the same may be amended and in effect from time to time, on a basis
consistent with the Executive’s then current period of service, compensation and
position.



--------------------------------------------------------------------------------

(b) Perquisites. During the Employment Period, the Executive will be entitled to
participate in all perquisite programs generally available from time to time to
senior executives of the Company on the terms and conditions then prevailing
under such programs.

(c) Business Expenses. The Company will reimburse the Executive for reasonable
travel, lodging and meal expenses incurred by him in connection with his
performance of services hereunder upon submission of information required to be
submitted under the Company’s policy for reimbursement of such business
expenses.

5. Termination of Employment.

(a) Termination as a result of Death or Disability. The Executive’s employment
with the Company shall terminate upon his death and the Company may terminate
the Executive’s employment as a result of the Executive’s Disability (as defined
below). In the event that the Executive’s employment terminates as a result of
the Executive’s death or Disability, the Executive shall only be entitled to the
payments and benefits provided for in Section 5(f)(i) and Section 5(f)(ii). For
purposes of this Agreement, “Disability” shall mean permanent and total
disability as such term is defined under Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), without regard to whether the
Executive is subject to the Code. Any question as to the existence of the
Executive’s Disability upon which the Executive and the Company cannot agree
shall be determined by a qualified independent physician selected by the
Executive (or, if the Executive is unable to make such selection, such selection
shall be made by any adult member of the Executive’s immediate family or the
Executive’s legal representative), and approved by the Company, said approval
not to be unreasonably withheld. The determination of such physician shall be
submitted in writing to the Company and to the Executive and shall be final and
conclusive for all purposes of this Agreement.

(b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause. In the event of such a termination of
employment, the Executive shall only be entitled to the payments and benefits
provided for in Section 5(f)(i). For purposes of this Agreement, “Cause” shall
mean (i) the conviction of, or plea of guilty or nolo contendere to, a felony or
(ii) the willful engaging by the Executive in gross misconduct that is
materially and demonstrably injurious to the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the members of the Board (excluding Executive to the extent that Executive
serves on the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be



--------------------------------------------------------------------------------

heard before the Board), finding that, in the good-faith opinion of the Board,
the Executive was guilty of conduct set forth above in this Section 5(b) and
specifying the particulars thereof in detail.

(c) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder Without Cause. In the event of such a termination of
employment, the Executive shall only be entitled to the payments and benefits
provided for in Section 5(f)(i), 5(f)(ii) and, subject to the terms and
conditions set forth therein, to the termination benefits described in
Section 5(f)(iii). A termination “Without Cause” means a termination of the
Executive’s employment by the Company other than as a result of death,
Disability, Cause or Retirement (as defined in Section 5(e)).

(d) Termination by the Executive. The Executive may terminate his employment
with or without Good Reason (as defined below). In the event of a termination by
the Executive of his employment with Good Reason, the Executive shall only be
entitled to the payments and benefits provided for in Section 5(f)(i) and
5(f)(ii) and, subject to the terms and conditions set forth therein, to the
termination benefits described in Section 5(f)(iii). In the event of a
termination by the Executive of his employment without Good Reason, the
Executive shall only be entitled to the payments and benefits provided for in
Section 5(f)(i) and 5(f)(ii). For the purpose of this Agreement, “Good Reason”
shall mean the occurrence, without Executive’s written consent, of any of the
following circumstances unless such circumstances are cured prior to the date
specified as the Date of Termination in the Notice of Termination given in
respect thereof:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as Chief Executive Officer of the Company or its
subsidiaries, the Executive’s removal from his position as Chief Executive
Officer, or a substantial diminution in the nature or status of the Executive’s
responsibilities; provided that, solely with respect to the events or
circumstances provided in this clause (i), the Executive must provide the Notice
of Termination not later than 180 days following the date he had actual
knowledge of the event constituting Good Reason;

(ii) a reduction by the Company in Executive’s Base Salary;

(iii) the relocation of the Executive’s place of business to a location that
increases the Executive’s commute by more than 35 miles compared to the
Executive’s commute as in effect immediately prior to the date of such
relocation;

(iv) the failure by the Company to pay to the Executive any portion of any
installment of deferred compensation under any deferred compensation program of
the Company in which the Executive participated within seven days of the date
such compensation is due;



--------------------------------------------------------------------------------

(v) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 11 hereof; or

(vi) any other material breach of this Agreement by the Company.

(e) Retirement. Unless otherwise agreed to by the Executive and the Company, any
termination of the Executive’s employment by the Company or by the Executive
after the Executive’s 65th birthday shall be deemed a retirement hereunder
(“Retirement”). In the event of such termination of employment, the Executive
shall only be entitled to the payments and benefits provided for in
Section 5(f)(i) and Section 5(f)(ii).

(f) Payments Upon Terminations.

(i) All Terminations. Following any termination of the Executive’s employment
hereunder (by the Executive or by the Company), the Company will pay the
Executive his full Base Salary through the Date of Termination and accrued but
unpaid annual vacation (except that in the case of a termination for Cause, the
Company shall only pay for accrued vacation time to the extent required by law).
The Executive shall also retain all of his rights to benefits provided for under
the terms of the employee and executive benefit plans of the Company in which
the Executive is a participant in accordance with and subject to the terms of
such plans as in effect from time to time.

(ii) All Terminations Other Than For Cause. In the case of any termination of
employment other than a termination for Cause, the Executive shall be entitled
to (A) payment of any earned but unpaid annual bonus for the year preceding the
year in which termination occurs, (B) payment of a pro-rated annual bonus for
the calendar year that includes the Date of Termination, in an amount determined
by the Compensation and Benefits Committee of the Board of Directors to
represent the annual bonus the Executive would have received under the Executive
Incentive Plan for such year had he remained employed through the date such
bonus would have been paid, multiplied by a fraction, the numerator of which is
the number corresponding to the month in which the Date of Termination occurs
and the denominator of which is 12, payable when such bonuses are otherwise paid
to the Company’s senior-most executives, (C) vesting of all outstanding
time-based equity awards and, in the case of performance-based equity awards,
vesting or payment, as the case may be if, to the extent and when



--------------------------------------------------------------------------------

applicable performance targets are met, (D) retiree benefits payable in
accordance with Company policy as in effect from time to time, including,
without limitation, retiree medical coverage and life insurance benefits, and
(E) until the earlier to occur of (x) the Executive’s death and (y) the end of
the Restriction Period (as defined in Section 6 and subject to the Executive’s
compliance with the terms of Sections 6, 7 and 8) and as consideration therefor,
the Company shall provide the Executive the following: (1) reasonable home and
personal security; (2) an office commensurate with his status as former Chairman
and Chief Executive Officer and continued secretarial support; (3) continued use
of Company owned or leased aircraft, such usage not to interfere with the
Company’s business need for such aircraft and not to exceed 75 hours in any year
(such hour usage to be determined regardless of the number of passengers in the
aircraft during such usage); and (4) access to a Company-provided car and driver
for personal use on an occasional basis. If, as of the Date of Termination, the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(1) of the Code and the regulations thereunder, and the
provision of any of the foregoing benefits prior to the six month anniversary of
the Date of Termination could result in adverse tax consequences to the
Executive under Section 409A, the parties shall cooperate to restructure such
benefits so that they are provided in a manner that complies with Section 409A
and that preserves to the maximum extent possible the intended economic benefit.

(iii) Without Cause/For Good Reason. In the event of a termination of the
Executive’s employment by the Company Without Cause or a termination by the
Executive of his employment with Good Reason, subject to entering into a release
of claims in the form attached as Exhibit A, (A) the Company will pay to the
Executive in a single lump sum an amount equal to two times the sum of (1) the
Executive’s then-current Base Salary and (2) the average of the highest three
annual bonuses earned by the Executive under the Executive Incentive Plan in
respect of each of the five (5) prior bonus years (exclusive of any special or
prorated bonuses) immediately before the year of such termination and (B) the
Company shall for purposes of the Wyeth Supplemental Executive Retirement Plan
and the Wyeth Executive Retirement Plan credit the Executive with two years’
additional service and age, such that under the terms of each such plan, the
Executive shall be treated as having continued in the employ of the Company
through the second anniversary of his termination of employment by the Company
Without Cause or a termination by the Executive of his employment with Good
Reason. Accordingly, the assumptions to be used in calculating Executive’s
benefit under such plans are: (x) the Executive has continued in the employ of
the Company for an additional two years after the Date of Termination, and
(y) the Executive has earned annually from the Date of



--------------------------------------------------------------------------------

Termination to the date of Executive’s assumed continued employment pursuant to
clause (x) above the same compensation, as such term is defined in the
applicable plan document, Executive earned in the twelve (12) months preceding
the Date of Termination. The payment provided for in Section 5(f)(iii)(A) shall
be made promptly following the Date of Termination; provided that if, as of the
Date of Termination, the Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(1) of the Code and the regulations thereunder, to the
extent required thereunder, no such amounts shall be paid any earlier than the
first business day after the six-month anniversary of the Date of Termination.
The benefits provided for in Section 5(f)(iii)(B) shall be paid in accordance
with the Executive’s elections for payment of benefits under the Wyeth
Supplemental Executive Retirement Plan or the Wyeth Executive Retirement Plan,
as applicable.

(g) Date of Termination. As used in this Agreement, the term “Date of
Termination” means (i) if the Executive’s employment is terminated by his death,
the date of his death, (ii) if the Executive’s employment is terminated by the
Company for Cause, the date specified in the Notice of Termination, (iii) if the
Executive terminates his employment without Good Reason or either party
terminates the Executive’s employment in a Retirement, the date specified in the
Notice of Termination (which shall be no less than 90 days following the date of
delivery of such Notice), and (iv) if the Executive’s employment is terminated
by the Company Without Cause, as a result of the Executive’s Disability or by
the Executive with Good Reason, the date specified in the Notice of Termination
(which shall be no less than 20 days and no more than 40 days following the date
of delivery of such notice); provided that, during any period between the date
of delivery of the Notice of Termination and the Date of Termination, the
Company may, in its discretion, remove the Executive from his director and
executive officer positions with the Company and its subsidiaries and affiliates
and relieve him of any or all of his active duties, and any such action shall
not serve as a basis for the Executive to terminate his employment for Good
Reason.

(h) Notice of Termination. Any termination by the Company pursuant to
Section 5(a), 5(b) or 5(c), or by Executive pursuant to Section 5(d), shall be
communicated by a written Notice of Termination addressed to the other party or
parties to this Agreement. “Notice of Termination” shall mean a notice stating
that the Executive’s employment hereunder has been or will be terminated,
indicating the specific termination provisions in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination of employment. In the event of a Notice of
Termination delivered by the Company pursuant to Section 5(b) or the Executive
pursuant to Section 5(d), if the recipient of the Notice of Termination cures
the circumstances giving rise to such notice within the time period provided for
in Section 5(b) or Section 5(d), as



--------------------------------------------------------------------------------

the case may be, the party delivering such notice may rescind the Notice of
Termination and, in the absence of such rescission, such notice shall be deemed
a Notice of Termination by the Company without Cause, or by the Executive
without Good Reason, as the case may be.

(i) Resignation from Board Memberships. Effective as of any Date of Termination
under Section 5 or otherwise as of the date of the Executive’s termination of
employment, the Executive shall (unless otherwise requested by the Board)
resign, in writing, from membership on the Board and the board of directors of
any subsidiary or affiliate of the Company.

(j) No Obligation to Mitigate Damages; No Offset. The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise. No amounts paid to or
earned by Executive following his termination of employment with the Company
shall reduce or be set off against any amounts payable to Executive under this
Agreement.

6. Non-Competition. During the period of the Executive’s employment with the
Company or any of its subsidiaries or affiliates and thereafter during the five
year period following any termination of the Executive’s employment (the
“Restriction Period”), the Executive shall not engage directly or indirectly in,
become employed by, serve as an agent or consultant to, or become a partner,
principal or stockholder of any partnership, corporation or other entity that
directly or indirectly competes with the business of the Company or any of its
subsidiaries in any county within the United States or any comparable
geographical area outside the United States in which the Company or any of its
subsidiaries is then engaged in such business; provided that the Executive’s
passive ownership of less than 1% of the outstanding voting shares of any
publicly held company, which otherwise would be prohibited under this Section 6,
shall not constitute competition with the Company.

7. Litigation Assistance. During the Restriction Period, the Executive agrees to
provide reasonable assistance to the Company and its counsel in regard to any
regulatory matters or litigation pending at the time of termination of
employment or subsequently initiated involving matters of which Executive has
particular knowledge as a result of Executive’s employment with the Company;
provided that the Executive shall not be obligated pursuant to this Section 7 to
provide assistance that would unreasonably interfere with the Executive’s
business or personal activities. Such assistance shall include, but is not
limited to, answering any inquiries the Company may have or receive regarding
the execution of Executive’s past duties at the Company, acting as a resource
person in matters relevant to his knowledge and experience with the Company,
providing information and answers in response to interrogatories or other
discovery, giving sworn



--------------------------------------------------------------------------------

statements and testifying in arbitrations, depositions and/or trials, and
Executive committing to make himself available, upon reasonable notice, to meet
with the Company and its attorneys to adequately prepare for any and all
proceedings associated with pending or threatened litigation or arbitration
involving the Company. Executive shall not receive any additional compensation
for rendering such assistance. In the event that travel or other expenses are
incurred by Executive in connection with such assistance or in the event his
deposition is required, the reasonable travel costs and out-of-pocket expenses
in connection therewith shall be reimbursed by the Company.

8. Non-Solicitation, Confidentiality. During the period of the Executive’s
employment, and thereafter during the Restriction Period, the Executive shall
not, directly or indirectly, (i) solicit or encourage any employee of the
Company to leave the employment of the Company or (ii) solicit or otherwise
attempt to establish for himself or any other person, firm or entity any
business relationship, respecting any business that is one of the businesses
conducted by the Company or reasonably related thereto, with any person, firm or
entity which, at any time during the twelve-month period preceding the date of
the Executive’s termination of employment, was a significant customer, client or
distributor of the Company (in each case, excluding any end-user of a Company
product (e.g. retail customer or client)) or any of its subsidiaries, except
during the Executive’s employment with and on behalf of the Company.

At no time (whether during the period of the Executive’s employment or at any
time thereafter), shall the Executive, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity, any Confidential Information
pertaining to the business of the Company or any of its affiliates, except
(i) while employed by the Company, in the business of and for the benefit of the
Company, or (ii) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Executive to divulge, disclose
or make accessible such information. For purposes of this Agreement,
“Confidential Information” shall mean any trade secret or other non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing plans
and other non-public, proprietary and confidential information of the Company or
its affiliates, that, in any case, is not otherwise available to the public
(other than by the Executive’s breach of the terms hereof) or known to persons
in the industry generally.

9. Return of Documents and Company Property. In the event of the termination of
the Executive’s employment for any reason, the Executive will



--------------------------------------------------------------------------------

promptly deliver to the Company all non-personal documents and data of any
nature and in whatever medium pertaining to the Executive’s employment with the
Company, or any of its subsidiaries or affiliates, (for which purpose, the
Executive’s rolodex or other address book shall be considered personal) or any
other property of the Company or any of its subsidiaries or affiliates and he
will not take with him any such property, documents or data of any description
or any reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

10. Enforcement of Covenants.

(a) Injunctive Relief. Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained in Sections 6 and 8 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company will be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Executive from committing any violation
of the covenants, obligations or agreements referred to in this Section 10(a).
These injunctive remedies are cumulative and in addition to any other rights and
remedies the Company may have. The Company and the Executive hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of the city of
the Company’s headquarters and the Federal courts of the United States of
America, in each case located in (or located nearest to) the city of the
Company’s headquarters, solely in respect of the injunctive remedies set forth
in this Section 10(a) and the interpretation and enforcement of Sections 6, 8
and 10 solely insofar as such interpretation and enforcement relate to an
application for injunctive relief in accordance with the provisions of this
Section 10(a), and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating solely to
such injunctive relief shall be in such a court, (ii) all claims with respect to
any application solely for such injunctive relief shall be heard and determined
exclusively in such a court, (iii) any such court shall have exclusive
jurisdiction over the person of such parties and over the subject matter of any
dispute relating to an application solely for such injunctive relief, and
(iv) each hereby waives any and all objections and defenses based on forum,
venue or personal or subject matter jurisdiction as they may relate to an
application solely for such injunctive relief in a suit or proceeding brought
before such a court in accordance with the provisions of this Section 10(a).

(b) Forfeiture of Payments. Executive agrees that receipt of severance pay under
Section 5(f)(iii) and the provision of the perquisites set forth in
Section 5(f)(ii)(E) are conditioned upon Executive’s compliance with Sections 6,
7 and 8.



--------------------------------------------------------------------------------

Executive further agrees that in the event of his failure to comply with the
provisions of Sections 6, 7 and 8, (i) the Company shall be entitled to
discontinue further severance payments under Section 5(f)(iii) and (ii) the
Company shall be entitled to recover from the Executive any payments made to the
Executive under Section 5(f)(iii). The foregoing shall be in addition to any
other remedies or rights the Company may have at law or at equity as a result of
the Executive’s failure to observe such provisions.

(c) Certain Acknowledgments. The Executive acknowledges and agrees that (i) the
Executive has had and will have a prominent role in the management of the
business, and the development of the goodwill, of the Company and its
subsidiaries and will establish and develop relations and contacts with the
principal customers and suppliers of the Company and its subsidiaries in the
United States of America and the rest of the world, all of which constitute
valuable goodwill of, and could be used by the Executive to compete unfairly
with, the Company and its subsidiaries, (ii) in the course of his employment
with the Company, the Executive will obtain Confidential Information and trade
secrets concerning the business and operations of the Company and its
subsidiaries and affiliates in the United States of America and the rest of the
world that could be used to compete unfairly with the Company and its
subsidiaries, (iii) the covenants and restrictions contained in this Agreement
are intended to protect the legitimate interests of the Company and its
affiliates in their respective goodwill, trade secrets and other Confidential
Information, (iv) the Executive desires to be bound by such covenants and
restrictions, (v) such covenants are a material inducement for the Company to
enter into this Agreement, and (vi) his economic means and circumstances are
such that the provisions of this Agreement, including the restrictive covenants
in this Agreement, will not prevent him from providing for himself and his
family on a basis satisfactory to him and them.

(d) Blue Pencil. It is the desire of the parties to this Agreement that the
provisions of Sections 6 through 10, in particular, be interpreted and enforced
to the greatest extent possible (and consistent with Section 14(f)).

11. Assumption of Agreement. The Company will require any successor (by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform the obligations of the Company under this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place.

12. Indemnification. The Company agrees that it shall indemnify and hold
harmless the Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs and claims, and all expenses actually and



--------------------------------------------------------------------------------

reasonably incurred in connection therewith, including without limitation all
costs and expenses actually and reasonably incurred in defense of litigation,
including attorneys’ fees, arising out of the employment of the Executive
hereunder. Costs and expenses reasonably incurred by the Executive in defense of
any such litigation, including attorneys’ fees, shall be paid by the Company in
advance of the final disposition of such litigation promptly upon receipt by the
Company of (i) a written request for payment, (ii) appropriate documentation
evidencing the incurrence, amount and nature of the costs and expenses for which
payment is being sought, and (iii) an undertaking adequate under Delaware law
made by or on behalf of Executive to repay the amounts so paid if it shall
ultimately be determined that Executive is not entitled to be indemnified by the
Company under this Agreement. The Company will insure the Executive, for the
duration of his employment and service as a member of the Board, and thereafter,
in respect of his acts and omissions occurring during such employment and Board
membership, under a contract of directors and officers liability insurance to
the same extent as such insurance insures members of the Board with respect to
services to the Company its affiliates or subsidiaries.

13. Entire Agreement. (a) Except as otherwise expressly provided or referred to
herein, this Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof, and all promises, representations,
understandings, arrangements and prior agreements relating to such subject
matter (including those made to or with the Executive by any other person or
entity) are merged herein and superseded in their entirety hereby. In the event
of any inconsistency between the terms of this Agreement and any plan, program,
practice or other agreement of the Company in which the Executive is a
participant or a party as of the Commencement Date, this Agreement will control
unless the Executive and the Company otherwise agree in writing.

(b) For the period commencing on a “Change in Control” within the meaning of the
Severance Agreement, dated as of February 18, 1998, between the Company and the
Executive or as defined in the Severance Agreement, dated as of August 8, 2006,
between the Company and the Executive or any then-applicable successor agreement
(the “Severance Agreement”) and ending on the third anniversary thereof, the
Severance Agreement shall apply and supersede this Agreement except that the
Company shall be required to provide the benefits described in
Section 5(f)(ii)(E) until the earlier to occur of (x) the Executive’s death and
(y) the end of the Restriction Period (as defined in this Agreement) following
any termination of employment other than a termination under the Severance
Agreement for Cause (as defined in the Severance Agreement), subject to the
Executive’s compliance with the terms of Sections 6, 7 and 8 of this Agreement,
which shall be deemed incorporated into the Severance Agreement.



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Binding Effect. This Agreement shall be binding on and inure to the benefit
of the Company and its successors and permitted assigns. This Agreement shall
also be binding on and inure to the benefit of the Executive and his heirs,
executors, administrators and legal representatives. If the Executive dies
before all amounts payable to him hereunder have been paid, the unpaid amounts
will be paid to his beneficiary designated by the Executive or, if none (or
otherwise not permitted), to his estate.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in accordance with
the rules of the American Arbitration Association then in effect applicable to
disputes involving employee and employer. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided that the Executive
shall be entitled to seek specific performance of the Executive’s right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. In the
determination of the arbitrator’s award, the process shall follow the rules for
“baseball arbitration”, as follows: each party to the dispute or controversy
shall submit to the arbitrator and exchange with each other, within the time
agreed by the parties or prescribed by the arbitrator, written proposals, with
each such party’s last, best offer for the amount of money damages they would
offer or demand, respectively, in settlement of all issues subject to the
dispute or controversy. In rendering the award, the arbitrator shall be limited
to selecting only one of the two proposals submitted by the parties, and the
parties to such dispute or controversy shall be required to accept the
determination of the arbitrator, without rights to appeal such determination. In
selecting the arbitrator, each of the Company and Executive would select one
person to serve as arbitrator, who would have to be accepted by the other party
(such acceptance not to be unreasonably withheld). Once the two arbitrators had
been selected, they would select a third arbitrator, who would have no
affiliation to either of them or either party. And such third arbitrator shall
be the arbitrator who determines the claim presented for arbitration.

(c) Governing Law. This Agreement shall be governed in all respects, including
as to validity, interpretation and effect, by the internal laws of the State of
New Jersey without giving effect to the conflict of laws rules thereof to the
extent that the application of the law of another jurisdiction would be required
thereby, except that the validity, interpretation and effect of Section 12
(Indemnification) shall be governed by the laws of the State of Delaware.

(d) Taxes. The Company may withhold from any payments made under the Agreement
all federal, state, city or other applicable taxes as shall be required pursuant
to any law, governmental regulation or ruling.



--------------------------------------------------------------------------------

(e) Amendments. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a person authorized thereby and is agreed to in writing by the
Executive and such officer as may be specifically directed by the Board. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
waiver of any provision of this Agreement shall be implied from any course of
dealing between or among the parties hereto or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.

(f) Severability. It is the desire of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under applicable
law. In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby. In the event that any of Sections 6, 7, 8, 9 or 10 is
invalid, illegal or unenforceable in accordance with its terms, the Executive
and the Company agree that such provisions shall be reformed to make such
sections enforceable, in a manner which provides the Company with the maximum
rights permitted at law.

(g) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

(A) if to the Company, to it at:

Five Giralda Farms

Madison, New Jersey 07940

Attention: General Counsel

(B) if to Executive, to him at his last known home address as shown on the
records of the Company.

(h) Survival. Sections 6 through and including 14 and, if Executive’s employment
terminates in a manner giving rise to a payment under Section 5(f),
Section 5(f), shall survive the termination of the employment of Executive
hereunder.



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

(j) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

(k) Assignment. Neither party may assign this Agreement without the consent of
the other party except as provided herein except that the Company may assign
this Agreement if it complies with Section 11.

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative and the Executive has hereunto set his hand, in each
case effective as of the date hereof.

 

WYETH

By:  

/s/ Ivan Seidenberg

 

Name:   Ivan Seidenberg Title:  
Chairman, Compensation Committee of the Board of Directors  

/s/ Robert Essner

  Robert Essner